IN THE SUPREME COURT OF TEXAS
                                       
                                       
                                       
                                  No. 09-0745
                                       
                                       
Freedom Communications, Inc., d/b/a The Brownsville Herald and Valley Morning Star, Petitioner
                                      v.
                   Juan Antonio Coronado, et al., Respondent
                                       
          On Motion for Extension of Time to File Petition For Review
                                       

	ORDER

	1.	Pursuant to the notice of bankruptcy filed with this Court on September 4, 2009, this case is ABATED.  Tex. R. App. P. 8.2.
	2.	This case is removed from the Court's active docket until and shall be treated as closed, subject to reinstatement upon proper motion.  See Tex. R. App. P. 8.3.  All motions and other documents pending or filed are abated subject to being reurged in the event the case is reinstated.  Tex. R. App. P. 8.2 and 8.3.  It is the parties' responsibility to immediately notify this Court once the automatic bankruptcy stay is lifted.

	Done at the City of Austin, this 8[th] day of September, 2009.


Blake A. Hawthorne, Clerk
Supreme Court of Texas

By Jessica Hamby, Deputy Clerk